PER CURIAM.
The husband appeals from an amended final judgment of dissolution of marriage and from orders denying his motion to vacate and denying rehearing.
It is clear from the record and from the final judgment that the trial court did not consider the tax implications of the relief ordered. Furthermore, in the final judgment, the trial court ordered the City of Hialeah, which was not a party to this action, to pay to the wife a stated amount from the husband’s employee savings plan.
We remand this cause to the trial court to hold an evidentiary hearing on the tax implications of the property distribution, and, following that hearing, to either amend or clarify the final judgment concerning its findings. On remand, we direct the trial court to delete from the final judgment all language ordering a non-party to take any action.
As to the remaining points on appeal, we affirm.
AFFIRMED IN PART; REMANDED WITH DIRECTIONS.